Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000498
                                                          02-FEB-2016
                                                          01:41 PM



                            SCWC-14-0000498

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                           CASEY T. ELIZARES,
                    Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-14-0000498; CASE NO. 3DTA-12-01454)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Casey T. Elizares’s

application for writ of certiorari filed on December 22, 2015, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, February 2, 2016.

Stanton C. Oshiro               /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson